FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT

The Employment Agreement effective May 4, 2005 by and between AMN Healthcare
Services, Inc., a Delaware corporation (the "Company"), and Susan R. Nowakowski,
an individual (the "Executive"), is hereby amended as follows:

 1.  Subsection 6(a) is hereby amended by deleting the second sentence thereof
     and substituting therefor the following:

     "In addition, the Executive or her estate, as the case may be, shall be
     entitled to receive an amount equal to the average of the Bonuses received
     by the Executive for the three most recent Fiscal Years ('Average Bonus')."

 2.  Effective January 1, 2009, Subsection 6(b)(i) is hereby amended by deleting
     the third sentence thereof and substituting therefor the following:

     "The Salary Severance Benefit and the Bonus Severance Benefit shall be
     payable in a lump sum not later than thirty (30) days following the
     Executive's termination of employment."

 3.  Subsection 6(b)(i) is further amended by deleting the last sentence
     thereof.
 4.  Subsection 6(b)(ii)(3) is hereby amended by deleting said subsection in its
     entirety and substituting therefor the following:

     "(3) 'Bonus Severance Benefit' shall mean an amount equal to two (2) times
     the Average Bonus."

 5.  Subsection 6(b)(iii) is hereby amended by deleting the first sentence
     thereof and substituting therefor the following:

     "Notwithstanding anything to the contrary in this Agreement, if the
     Executive's employment is terminated pursuant to subsection 5(d) or 5(e)
     hereof within one year following a Change in Control (as defined below), in
     lieu of receiving the amounts set forth in the second sentence of
     subsection 6(b)(i) hereof, the Executive shall receive a lump sum payment,
     payable as soon as reasonably practicable following the date of such
     termination, in an amount equal to the sum of (A) the Salary Severance
     Benefit, (B) three (3) times the Average Bonus, and (C) the amount of any
     unreimbursed business expenses properly incurred by the Executive in
     accordance with Company policy prior to the date of the Executive's
     termination of employment."

 6.  Subsection 6(b)(iii) is further amended by deleting the final sentence
     thereof and substituting therefor the following:

     "For purposes of this Section 6(b)(iii), a "Change in Control" shall be
     deemed to occur upon:

     (1) the acquisition by any individual, entity or group (within the meaning
     of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
     amended (the 'Exchange Act')) (a 'Person') of beneficial ownership (within
     the meaning of Rule 13d-3 promulgated under the Exchange Act) of a majority
     of the combined voting power of the then outstanding voting securities of
     the Company entitled to vote generally in the election of directors;

     (2) the dissolution or liquidation of the Company;

     (3) the sale of all or substantially all of the business or assets of the
     Company; or

     (4) the consummation of a merger, consolidation or similar form of
     corporate transaction involving the Company that requires the approval of
     the Company's stockholders, whether for such transaction or the issuance of
     securities in the transaction (a "Business Combination"), if immediately
     following such Business Combination: (x) a Person is or becomes the
     beneficial owner, directly or indirectly, of a majority of the combined
     voting power of the outstanding voting securities eligible to elect
     directors of the Parent Corporation (or, if there is no Parent Corporation,
     the Surviving Corporation), or (y) the Company's shareholders cease to
     beneficially own, directly or indirectly, in substantially the same
     proportion as they owned the then outstanding voting securities immediately
     prior to the Business Combination, a majority of the combined voting power
     of the outstanding voting securities eligible to elect directors of the
     Parent Corporation (or, if there is no Parent Corporation, the Surviving
     Corporation). 'Surviving Corporation' shall mean the corporation resulting
     from a Business Combination, and 'Parent Corporation' shall mean the
     ultimate parent corporation that directly or indirectly has beneficial
     ownership of a majority of the combined voting power of the then
     outstanding voting securities of the Surviving Corporation entitled to vote
     generally in the election of directors."

 7.  Subsection 6(e) is hereby amended by adding the following sentence at the
     end thereof:

     "Such release must be executed no later than ten (10) days after the
     Executive's termination of employment and not be revoked during the
     seven-day revocation period."

 8.  Section 6 is further amended by adding the following subsection 6(f) at the
     end thereof:

     "(f) Section 409A.

     (i) Anything in this Agreement to the contrary notwithstanding, if at the
     time of the Executive's separation from service within the meaning of
     Section 409A of the Internal Revenue Code of 1986, as amended (the 'Code'),
     the Company determines that the Executive is a 'specified employee' within
     the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any payment or
     benefit that the Executive becomes entitled to under this Agreement would
     be considered deferred compensation subject to interest, penalties and
     additional tax imposed pursuant to Section 409A(a) of the Code as a result
     of the application of Section 409A(a)(2)(B)(i) of the Code, then no such
     payment shall be payable or benefit shall be provided prior to the date
     that is the earlier of (A) six months and one day after the Executive's
     separation from service, or (B) the Executive's death. If any such delayed
     cash payment is otherwise payable on an installment basis, the first
     payment shall include a catch-up payment covering amounts that would
     otherwise have been paid during the six-month period but for the
     application of this provision, and the balance of the installments shall be
     payable in accordance with their original schedule. The parties intend that
     this Agreement will be administered in accordance with Section 409A of the
     Code. The parties agree that this Agreement may be amended, as reasonably
     requested by either party, and as may be necessary to fully comply with
     Section 409A of the Code and all related rules and regulations in order to
     preserve the payments and benefits provided hereunder without additional
     cost to either party.

     (ii) If the provision of disability and life insurance coverage to the
     Executive post-termination of employment is considered deferred
     compensation subject to Section 409A of the Code, then the Executive shall
     also pay the Company's portion of the life insurance and disability
     insurance premiums during the six-month period following the Executive's
     separation from service, for which the Executive shall be reimbursed on an
     after-tax basis on the first day of the seventh month following the
     Executive's separation from service.

     (iii) The Company makes no representation or warranty and shall have no
     liability to the Executive or any other person if any provisions of this
     Agreement are determined to constitute deferred compensation subject to
     Section 409A of the Code but do not satisfy an exemption from, or the
     conditions of, such Section."

 9.  Subsection 7(b) is hereby amended by deleting the fourth sentence thereof
     and substituting therefor the following:

     "If the Accounting Firm determines that any Excise Tax is payable by the
     Company, the Company shall pay the required Gross-Up Payment to the tax
     authorities as withholding taxes on behalf of the Executive at such time or
     times when each Excise Tax payment is due."

 10. Subsection 7(d) is hereby amended by deleting the last sentence thereof.
 11. Except as otherwise provided in Section 2 hereof, this First Amendment is
     effective upon execution.
 12. Except as amended herein, the Employment Agreement is confirmed in all
     other respects.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment this
6th_ day of February, 2008.

AMN HEALTHCARE SERVICES, INC.

By: /s/ David C. Dreyer_______________

Name: David C. Dreyer

Title: Chief Financial Officer, Chief Accounting Officer and Treasurer

/s/ Susan R. Nowakowski___________

Susan R. Nowakowski